BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action by the State Tax Commission to recover taxes on certain bonds and stocks belonging to Ellerhorst, deceased. Ellerhorst at the time of his death was a resident of Bellevue, Campbell County, Ky. However, during his life time he had been engaged in business in Cincinnati, and in connection with the same business he owned certain real estate. The deceased had a safe deposit box in the Central Trust Co. in Cincinnati. When this box was opened there were found certain shares of stock in Ohio corporations and in foreign corporations, also U. S. Liberty bonds and bonds of Clebourne, Tex. He also had a bank account with the Security Saving's Bank & Trust Co. An application was made in the Probate Court to determine the inheritance tax.
Counsel for the executrix agreed that the real estate, the machinery, the stock of Ohio corporations and the bank account are properly taxable under the Ohio Inheritance Tax Laws. The Probate Court held that all the property found in his safe deposit box was taxable. The Common Pleas sustained the Probate Court in part and reversed in part. The Common Pleas held that the U. S. bonds, the bonds of Clebourne, and the stock in foreign corporations found in the safe deposit box were not taxable under the laws of Ohio. Error was prosecuted. In affirming the judgment of the Common Pleas, the Court of Appeals held:
That the U. S. government bonds, the bonds of Clebourne, Tex., and the stock of foreign corporations found in the safety deposit box of Cincinnati were not taxable under 5332 or 5331 GC or any other statutory provision in this state.